KRUEGER, Judge.
Appellant was convicted of the offense of driving an automobile upon a street in *931the City of Austin, Travis County, Texas, while intoxicated. His punishment was assessed at a fine of $100, from which judgment he prosecutes this appeal.
The record is before us without a statement of facts or any bills of exceptions, and the complaint and information being in due form, there is nothing presented for review.
The judgment of the trial court is df-firmed. ; '
Opinion approved by the Court.